DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendment filed on 08/06/2020 is acknowledged and entered.

Claims 1-145 were pending.  In the amendment as filed, applicants have amended claims 2, 6, 21, 22, 31, 32, 41, 50, 53, 55, 57, 60, and 62; and cancelled claims 3-5, 7-20, 23-25, 28-30, 33-40, 42-49, 51-52, 56, 58, 59, 61, 63-75, 77-110, and 112-142.  No claims have been added.  Therefore, claims 1, 2, 6, 21, 22, 26, 27, 31, 32, 41, 50, 53-55, 57, 60, 62, 76, 111, and 143-145 are currently pending and under consideration in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 06/22/2020 has been reviewed as recorded in PTO-1449 forms.  Any line through reference(s) are due to the fact that the reference is either duplicate, no copy of the reference have been provided, and/or the copy provided does not correlates with the cited informations for the reference.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the 

Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 6, 21, 22, 31, 41, 50, and 53, drawn to a method for treating mental or physical well-being of a subject.
Group II, claims 26 and 143-145, drawn to treatment methodologies.
Group III, claim 27, drawn to a method of reducing the risk of developing a psychological disorder in a subject.
Group IV, claims 54, 55, 57, 60, 62, 76, 111, drawn to a method of screening a subject.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a ‘psychedelic agent’ such as MDMA (3,4-dethylenedioxymethamphetamine) to treat mental disorder(s), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oehen et al. (Journal of Psychopharmacology, 2013, 27(1), pp. 40-52).  Oehen et al. teach the treatment methodology for mental disorder in a subject by administering the ‘psychedelic agent’ that is MDMA (Abstract; Fig. 1 on pg. 43).  Accordingly, the technical feature linking the claimed inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Therefore, the restriction requirement defined above is proper.

Election of Species
This application contains claims directed to more than one species for each group of generic inventions. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single specific type of composition - Applicants are required to elect a single type of composition to be examined for the invention either Group I, Group II, Group III or Group IV.  Applicants should identify all the components, ingredients, compounds, and/or active agents by name and, structure to yield one
A single specific type of mental or physical condition(s) - Applicants are required to elect a single type of mental or physical condition(s) to be examined for the invention either Group I, Group II, Group III or Group IV.  For example, the type of mental or physical condition(s) claimed in instant claims 2, 41, and 50; and/or disclosed by the instant specification on pages 19-24; and Examples 1-3 on pages 29-61.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Further, no matter which group of inventions is elected by applicants, applicants should identify which claims they believe are generic for each of the corresponding species and/or species sets, and which claims read on a particular species within the species sets.  For example, Applicants’ reply might state “...claim X is generic to the elected species of species sets A, C and E, but reads on the particular elected species for species sets B and D.”  Should a given species not pertain to Applicants’ elected group, Applicants should indicate accordingly. 




The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species as defined above lack unity of invention because even though the inventions of these groups require the technical feature of a ‘psychedelic agent’ such as MDMA (3,4-dethylenedioxymethamphetamine) to treat mental disorder(s), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oehen et al. (Journal of Psychopharmacology, 2013, 27(1), pp. 40-52).  Oehen et al. teach the treatment methodology for mental disorder in a subject by administering the ‘psychedelic agent’ that is MDMA (Abstract; Fig. 1 on pg. 43).  Therefore, the technical feature linking the claimed species do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Consequently, the species election requirement defined above is proper.

Because the above restriction/election requirement are complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 1, 2021